[Cite as Losey v. Diersing, 2013-Ohio-1108.]



                                     IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                          CLERMONT COUNTY




RAYMOND LOSEY,                                   :

        Petitioner-Appellee,                     :       CASE NO. CA2012-06-048

                                                 :              OPINION
   - vs -                                                        3/25/2013
                                                 :

LEIGH DIERSING,                                  :

        Respondent-Appellant.                    :



       CIVIL APPEAL FROM CLERMONT COUNTY COURT OF COMMON PLEAS
                           Case No. 2010-CVH-1342



Raymond Losey, 562 Williamsburg Court, Cincinnati, Ohio 45244, petitioner-appellee, pro se

Denise S. Barone, 385 North Street, Batavia, Ohio 45103, for respondent-appellant



        HENDRICKSON, P.J.

        {¶ 1} Respondent-appellant, Leigh Diersing, appeals a decision of the Clermont

County Court of Common Pleas overruling her objections to a magistrate's decision finding

her in contempt of a civil stalking protection order. For the reasons outlined below, we affirm

the decision of the trial court.

        {¶ 2} On June 29, 2010, petitioner-appellee, Raymond Losey, filed a petition for a

civil stalking protection order against appellant. On June 30, 2010, a magistrate conducted
                                                                   Clermont CA2012-06-048

an ex parte hearing on the petition, and on July 7, 2010, the magistrate issued a temporary

ex parte civil protection order against appellant. The magistrate then scheduled a full hearing

on appellee's petition for July 13, 2010.      On July 15, 2010, the magistrate issued a

permanent civil stalking protection order, effective for five years. The protection order

prohibited appellant from entering appellee's place of business, and also ordered her to

remain 500 feet away from appellee, his children, and his wife.

       {¶ 3} On April 15, 2011, appellee filed a letter with the court, alleging that appellant

had violated the terms and conditions of the protection order. A show cause hearing was

held on May 16, 2011, and both parties appeared at the hearing. On May 20, 2011, the

magistrate found that appellant had violated the terms of the protection order by entering

appellee's place of business. Accordingly, the magistrate found appellant in contempt, and

sentenced her to serve three days in jail and to pay a $250 fine. However, the magistrate

suspended appellant's sentence, pending any further findings of contempt.

       {¶ 4} On January 5, 2012, appellee filed a second letter with the court, alleging that

appellant had once again violated the protection order. A hearing was set for February 13,

2012. After the hearing, the magistrate found appellant to be in contempt for a second time.

Thus, the magistrate reimposed the suspended three-day jail sentence and $250 fine, and

imposed an additional $250 fine and three days in jail.

       {¶ 5} On February 23, 2012, appellant filed objections to the magistrate's decision

and requested oral argument. The trial court subsequently overruled appellant's objections

without a hearing, and affirmed the magistrate's decision.

       {¶ 6} Appellant timely appeals, raising three assignments of error.

       {¶ 7} Assignment of Error No. 1:

       {¶ 8} THE TRIAL COURT ERRED AS A MATTER OF FACT AND LAW WHEN IT

FAILED TO GRANT TO RESPONDENT THE OPPORTUNITY TO MAKE ORAL
                                              -2-
                                                                     Clermont CA2012-06-048

ARGUMENT ON HER OBJECTIONS TO THE MAGISTRATE'S DECISION.

       {¶ 9} Appellant first claims that the trial court erred in denying her request for oral

argument on her objections to the magistrate's decision.

       {¶ 10} Appellant argues that, without a hearing on her objections, she was "robbed" of

the opportunity to request community service in lieu of prison, so that she could be treated for

bi-polar disorder. However, appellant clearly admits that her attorney had planned on making

this argument prior to the requested hearing. Thus, we do not see why appellant could not

have included this argument in her written objections to the court, or why she was prevented

from filing a separate request to perform community service to satisfy her sentence. See

Civ.R. 53(D)(3)(b).

       {¶ 11} We further fail to see how the trial court abused its discretion in refusing to hear

additional evidence on appellant's objections, as she cannot demonstrate that she was

unable to present such evidence to the magistrate during the February 13, 2012 show cause

hearing. Pursuant to Civ.R. 53(D)(4)(d),

              If one or more objections to a magistrate's decision are timely
              filed, the court shall rule on those objections. * * * Before so
              ruling, the court may hear additional evidence but may refuse to
              do so unless the objecting party demonstrates that the party
              could not, with reasonable diligence, have produced that
              evidence for consideration by the magistrate.

       {¶ 12} Here, there is no evidence that appellant could not, with reasonable diligence,

have presented evidence of her bi-polar disorder for the magistrate's consideration, given

that she had previously testified during the first show cause hearing in May 2011 that she

suffered from mental health issues that required therapy. Appellant has not shown that the

mental health issues she suffered in May 2011 differed from those that she developed

immediately after she filed her objections in February 2012. Thus, the trial court did not

abuse its discretion in refusing to consider appellant's additional evidence, during oral


                                               -3-
                                                                      Clermont CA2012-06-048

argument or otherwise. Barber v. Barber, 7th Dist. No. 05 CO 46, 2006-Ohio-4956, ¶ 26 ("[a]

claimed reservation of the right to add more objections at oral argument does not comply with

Civ.R. 53"). Accordingly, we reject appellant's first argument.

       {¶ 13} Appellant also contends that the trial court's failure to grant her request for oral

argument constituted an abuse of discretion. Again, we disagree.

       {¶ 14} Civ.R. 53(D)(4)(d) does not require the trial court to hold a hearing prior to ruling

on a party's objections to a magistrate's decision. Instead, it only requires that the court "rule

on those objections." Id. Appellant does not cite any authority to support her position to the

contrary. Further, the trial court's analysis indicates that appellant's objections were not so

complex as to warrant a hearing for additional clarification.

       {¶ 15} In closing, we find that the trial court fully complied with Civ.R. 53(D)(4)(d),

when it issued a detailed decision replete with analysis, rationale, and a basis for overruling

each of appellant's objections.

       {¶ 16} Appellant's first assignment of error is overruled.

       {¶ 17} Assignment of Error No. 2:

       {¶ 18} THE TRIAL COURT ERRED AS A MATTER OF FACT AND OF LAW WHEN IT

FAILED TO DISMISS ITS JURISDICTION OVER THE CASE WHEN IT HELD THE

SECOND HEARING FOLLOWING THE FIRST EX-PARTE HEARING MORE THAN TEN

DAYS AFTER THE FIRST EX-PARTE ORDER.

       {¶ 19} Appellant next argues that the trial court lacked jurisdiction over her case,

because the magistrate failed to hold a full hearing on the civil protection order within the

statutory time limits of R.C. 2903.214.

       {¶ 20} R.C. 2903.214(D)(2)(a) states, in part:

              If the court, after an ex parte hearing, issues a protection order
              described in division (E) of this section, the court shall schedule
              a full hearing for a date that is within ten court days after the ex
                                               -4-
                                                                    Clermont CA2012-06-048

              parte hearing. The court shall give the respondent notice of, and
              an opportunity to be heard at, the full hearing. The court shall
              hold the full hearing on the date scheduled under this division
              unless the court grants a continuance of the hearing in
              accordance with this division.

       {¶ 21} Here, the magistrate held an ex parte hearing on appellee's petition for a civil

protection order on June 30, 2010, but did not conduct a full hearing on the petition until July

13, 2010. Because more than ten days passed between the ex parte hearing and the full

hearing, appellant contends that the court lacked jurisdiction to proceed with the case.

       {¶ 22} Upon review, we find that appellant has waived this argument, because she

failed to object to the full hearing date prior to this appeal. There is nothing in R.C. 2903.214

that suggests that the failure to hold a full hearing within ten days of the ex parte hearing

divests the trial court of jurisdiction to proceed, and therefore, objections to the time

requirement may be waived. Compare Civ.R. 12(H)(3) ("[w]henever it appears by suggestion

of the parties or otherwise that the court lacks jurisdiction on the subject matter, the court

shall dismiss the action"). Because the time to object to nonjurisdictional defects stemming

from the full hearing before the magistrate has passed, appellant has waived this argument

on appeal. Hamilton v. Ebbing, 12th Dist. No. CA2011-01-001, 2012-Ohio-2250, fn. 3 ("[i]t is

well-established that a party cannot raise new issues or legal theories for the first time on

appeal").

       {¶ 23} Appellant also argues that her stalking conviction is void ab initio as a result of

the magistrate's failure to comply with the time limits of R.C. 2903.214(D)(2)(a). However, for

the reasons stated above, we conclude that appellant has waived this argument, as well.

See also R.C. 2903.214(D)(2)(a)(iv).

       {¶ 24} Appellant's second assignment of error is overruled.

       {¶ 25} Assignment of Error No. 3:

       {¶ 26} THE TRIAL COURT ERRED TO THE PREJUDICE OF APPELLANT IN
                                               -5-
                                                                    Clermont CA2012-06-048

AFFIRMING THE MAGISTRATE'S DECISION ON CONTEMPT.

       {¶ 27} In her final assignment of error, appellant contends that the trial court erred in

upholding the magistrate's finding of contempt.

       {¶ 28} Appellant first claims that the trial court's decision was against the manifest

weight of the evidence, as the court "glibly" rendered its decision "without bothering to give

[appellant] a chance to explain herself." However, this does not explain how appellant's

behavior did not rise to the level of contempt. Moreover, as we previously discussed,

appellant had ample opportunity to explain herself when she appeared before the magistrate.

       {¶ 29} Appellant also argues that the trial court abused its discretion in affirming the

magistrate's decision.

       {¶ 30} Civil contempt must be established by clear and convincing evidence.

Underwood v. O'Hara, 12th Dist. No. CA99-03-057, 2000 WL 313493, * 1 (Mar. 27, 2000),

citing Brown v. Executive 200, Inc., 64 Ohio St. 2d 250 (1980). An appellate court will not

reverse a trial court's ruling on civil contempt absent an abuse of discretion. Ossai-Charles v.

Charles, 12th Dist. Nos. CA2010-12-129, CA2011-01-007, 2011-Ohio-3766, ¶ 31. More than

a mistake of law or judgment, an abuse of discretion implies that the court's attitude is

unreasonable, arbitrary, or unconscionable. Blakemore v. Blakemore, 5 Ohio St. 3d 217, 219

(1983).

       {¶ 31} Upon review, we find that the trial court's findings were fully supported by the

record. During the contempt hearing, appellee testified that since September 2011, appellant

had engaged in an ongoing pattern of "trolling" areas that appellee frequented, and that he

would see appellant up to ten times per day. Appellee also described numerous instances of

appellant's threatening conduct, including a time when appellant followed appellee and his

family in her car, verbally assaulted appellee, watched him from a parking lot while he picked

up his wife from work, and made vulgar hand gestures toward appellee while driving.
                                              -6-
                                                                    Clermont CA2012-06-048

Although appellant testified that she had legitimate excuses for her behavior, and stated that

the majority of their encounters were simply happenstance, the lower court was in the best

position to weigh the evidence. See, e.g., Cavaleri v. Cavaleri, 8th Dist. No. 68209, 1995 WL
396336, * 3 (July 6, 1995) (regarding contempt, "[d]eference must be shown to the trial

court's judgment and the findings of fact on which it rests").

       {¶ 32} On the strength of this record, we hold that the finding of contempt was based

upon clear and convincing evidence, and that the trial court did not abuse its discretion in

upholding the magistrate's decision.

       {¶ 33} Appellant's third assignment of error is overruled.

       {¶ 34} Judgment affirmed.


       PIPER and M. POWELL, JJ., concur.




                                             -7-